Citation Nr: 1608230	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for spontaneous pneumothorax for the period prior to November 28, 2012.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran had National Guard service, including a period of active duty for training from March 1966 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The December 2012 rating decision assigned a 30 percent rating to the spontaneous pneumothorax from November 28, 2012.  

A September 2014 rating decision reduced the disability rating assigned to the service-connected spontaneous pneumothorax from 30 percent to zero percent effective December 1, 2014.  The Veteran did not appeal this decision.  Accordingly, in a July 2015 decision, the Board found that the criteria for withdrawal of the Veteran's claim of entitlement to a disability rating higher than 30 percent for spontaneous pneumothorax from November 28, 2012 had been met.  The Board remanded the issue of entitlement to a compensable disability rating for spontaneous pneumothorax for the period prior to November 28, 2012, to include the question of entitlement to an earlier effective date for the grant of the 30 percent rating.  The Board asked that the agency of original jurisdiction (AOJ) to obtain a medical opinion as to the severity of the service-connected spontaneous pneumothorax.  The AOJ obtained the medical opinion.  As the requested development has been completed to the extent possible, no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that, although the RO and the Board, in its previous decision, phrased the issue on appeal as entitlement to a compensable disability rating for spontaneous pneumothorax for the period prior to November 28, 2012 to include the question of entitlement to an earlier effective date for the grant of 30 percent rating, it is more properly characterized as entitlement to a compensable disability rating for spontaneous pneumothorax for the period prior to November 28, 2012 since this is a staged rating claim.  In this appeal, the RO found that different ratings were warranted for different time periods of the appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran is arguing that the 30 percent rating should be assigned from the date of his increased rating claim, which is within the time period of the appeal.  Thus, the issue on appeal is properly recharacterized as above.  


FINDING OF FACT

Prior to November 28, 2012, the service-connected spontaneous pneumothorax is not shown to result in any current disability. 


CONCLUSION OF LAW

The criteria for a compensable rating for spontaneous pneumothorax are not met prior to November 28, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6843 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  See the June 2009 letter.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in June 2008, December 2009, and November 2012 and a VA medical opinion was obtained in December 2015 to obtain medical evidence as to the nature and severity of the service-connected spontaneous pneumothorax.  The Board finds that the VA examinations and medical opinion, taken together, are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The December 2015 VA medical opinion is based upon a comprehensive review of the claims file and examination findings including the Veteran's currently available medical records and test findings and the current medical literature.  The examination reports are fully descriptive, and provide the information necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities evaluated under Diagnostic Code 6843, traumatic chest wall defect, pneumothorax, hernia, etc., are rated according to the General Rating Formula for Restrictive Lung Disease.  A 100 percent rating is assigned for disability manifested by FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.   

A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 

Alternatively, the disability can be rated by its primary disorder. 

Note 2 following the rating criteria indicates that following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

In May 2008, the Veteran filed a claim for an increased rating, asserting that his service-connected spontaneous pneumothorax had worsened. 

Based upon a review of the evidence, the Board concludes that a compensable rating for the service-connected spontaneous pneumothorax is not warranted at any time prior to November 28, 2012.  The weight of the competent and credible evidence establishes that the service-connected spontaneous pneumothorax does not cause current disability to the lungs.  The December 2015 VA medical opinion was obtained, and the VA physician was asked to provide an opinion with respect to which pulmonary function test (PFT) (FEV-1 or FEV-1/FVC) likely most accurately reflected the level of disability of the Veteran's pulmonary disability in each of the February 2008, June 2008, August 2009, and December 2009 PFTs.  The VA physician was asked to provide an opinion with respect to whether the level of respiratory disability represented in each of the prior PFT's was at least as likely as not the result of the service-connected spontaneous pneumothorax.  

The VA physician reviewed the Veteran's file including the currently available medical records and test findings and the current medical literature.  The VA physician stated that FEV-1 likely most accurately reflected the level of disability of the Veteran's pulmonary disability in each of the February 2008, June 2008, August 2009, and December 2009 PFT's.  The VA physician also opined that the level of respiratory disability represented in each of the prior PFT's (February 2008, June 2008, August 2009, and December 2009) was less likely than not (less than 50 percent probability) the result of the service-connected spontaneous pneumothorax.  The VA physician indicated that the Veteran has a diagnosis of chronic obstructive pulmonary disease (COPD) that more likely than not was secondary to chronic smoking (non-service connected) which accounts for the majority of his pulmonary dysfunction based on PFT results.  The VA physician indicated that, additionally, the Veteran's civilian medical records at the VA Medical Center contain a note dated in September 2014 which states that the Veteran's chest X-rays at that time showed "normally inflated lungs with no acute changes."  The VA physician stated that this report does not indicate any residual disability or damage to the lungs related to the Veteran's history of spontaneous pneumothorax in service.  The VA physician concluded that the weight of the current medical literature as well as the Veteran's currently available medical records and testing indicate that the Veteran's current diagnosis of COPD (with any related PFT abnormalities) is more likely than not related to the Veteran's chronic smoking history and not the service-connected history of former spontaneous pneumothorax. 

The Board finds that the December 2015 VA opinion to be highly probative since the VA physician reviewed the Veteran's medical history and current findings, considered current medical literature, and provided medical conclusions based upon the exam findings, history, testing, and medical literature.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners who conducted the November 2012 and December 2009 VA examinations came to the conclusion that the Veteran's nonservice-connected COPD caused the current respiratory symptoms and limitation of pulmonary function on the PFTs.  The November 2012 VA examination report indicates that the Veteran underwent examination and testing including chest x-ray and PFT.  The diagnoses were COPD, restrictive lung disease, and pneumothorax.  It was noted that the Veteran had a spontaneous total pneumothorax which required hospitalization and surgery, and the residual condition was a surgery scar.  The VA examiner indicated that the Veteran had multiple respiratory conditions and the condition predominantly responsible for the limitation in pulmonary function was COPD.  The VA examiner opined that it was more likely that the current lung conditions of COPD and restrictive lung disease are secondary to a history of smoking up to 2 packs per day for 50 years.  The VA examiner also noted that the Veteran had been exposed to dust, gravel, and farm chemicals after service.  The VA examiner concluded that it was less likely that the lung conditions are secondary to the spontaneous pneumothorax and the surgery in 1968.  The examiner indicated that research has noted a direct cause of smoking and lung disease.  

The December 2009 VA examination report notes the Veteran's history of a spontaneous thorax in service.  The Veteran served in the military from March 7, 1966 through September 6, 1966 and he sustained a collapsed lung during basic training.  The Veteran spent approximately two weeks in intensive care, had a chest tube placed during his hospitalization, and had a thoracotomy in 1968.  The Veteran underwent examination and the diagnosis was severe COPD.  The VA examiner stated that there is no medical literature which supports the Veteran's contention that his COPD developed as a result of the spontaneous pneumothorax which occurred while he was on active duty 40 years ago.  The VA examiner stated that there was ample literature which supports the development of COPD secondary to heavy cigarette smoking and unfortunately in this Veteran's case, this is the more likely scenario for the development of the COPD.  

The June 2008 VA examination report notes the Veteran's history of a spontaneous thorax in service.  The Veteran underwent examination and the diagnosis was severe obstructive disease and mild restrictive disease.  Chest x-ray examination revealed no appreciable active infiltrate, effusion, pneumothorax or other acute intrathoracic process.  

The Board notes that the VA physician who rendered the December 2015 VA medical opinion, the November 2012 VA examiner, and the December 2009 VA examiner were able to attribute which symptoms were due to the COPD and which symptoms were due to the service-connected spontaneous pneumothorax.  The Board finds that there is competent and credible medical evidence that provides a basis to distinguish the relative degree of impairment for each disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not ignore such distinctions in the record).  As noted above, the Board finds that the weight of the competent and credible evidence establishes that the service-connected spontaneous pneumothorax does not cause current disability to the lungs and the current residual condition due to the spontaneous pneumothorax is the surgery scar.  The Board notes that service connection is in effect for a thoracotomy scar.  In addition to the above findings by the VA examiners, a review of VA treatment records does not reveal any findings of respiratory or other disability resulting from the service-connected pneumothorax.

Comparing the PFT findings of record to the criteria from Diagnostic Code 6843 indicates that the Veteran does have some level of respiratory disability.  However, the weight of the competent and credible evidence indicates that the Veteran's pneumothorax has not caused such disability or any other current respiratory disability.  Rather, the Veteran's current respiratory symptomatology with accompanying PFT findings have been attributed to nonservice-connected lung disease.  Although the Veteran may believe that some or all of his current respiratory problems are related to the pneumothorax, as a layperson with no demonstrated expertise concerning symptomatology caused by pneumothorax, his opinion regarding such potential etiology may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the evidentiary value of these lay assertions are outweighed by the VA medical opinions and examination findings of record.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected spontaneous pneumothorax prior to November 28, 2012, and the claim is denied.

The Board has also considered whether referral for extraschedular rating is warranted.  However, as the pneumothorax is not shown to result in any current disability, the applicable rating criteria may not be considered inadequate, and such referral is not necessary.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a compensable disability rating for the service-connected spontaneous pneumothorax prior to November 28, 2012 is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


